Bleckeey, Judge.
The bills of indictment, if we are to date by the record and not by the bill of exceptions, were found at April term, 1874, We have evidence that at that term and at October term, 1875, there were juries impaneled, but no authentic evidence that there was any jury at October term, 1874. The statute prescribes the conditions of discharge, and they involve the impaneling of juries at two successive terms. We can neither assume the conditions, nor dispense with them.
Judgment affirmed.